COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE MATTER OF THE ESTATE OF                §                No. 08-18-00015-CV
 RICHARD C. POE, DECEASED,
                                               §                   Appeal from the
                      Appellant.
                                               §                 Probate Court No. 1

                                               §               of El Paso County, Texas

                                               §               (TC# 2015-CPR00818)

                                            §
                                          ORDER

       Pending before the Court is a joint motion for additional argument time. The motion is

GRANTED. The Court has determined the following:

       1. Appellants will be given twenty minutes to address the issues raised in their appeal;

       2. Appellee will be given twenty minutes to respond to Appellants’ argument;

       3. Appellants will be given ten minutes for rebuttal;

       4. Cross-Appellant will be given ten minutes to present his argument in his cross-appeal;

       5. Cross-Appellees will be given ten minutes to respond to Cross-Appellant’s argument;

          and

       6. Cross-Appellant will be given five minutes for rebuttal.

       IT IS SO ORDERED this 21st day of February, 2019.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.